TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00053-CV



                                    3400 LTD., Appellant

                                               v.

                            Keystone Construction, Inc., Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 00-361-C277, HONORABLE JOHN R. CARTER, JUDGE PRESIDING



               Appellant 3400, LTD. and appellee Keystone Construction, Inc. filed a joint motion

to dismiss this appeal based on settlement. Tex. R. App. P. 42.1 (a)(1). We grant the motion and

dismiss the appeal.




                                            ___________________________________________

                                            David Puryear, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed on Joint Motion

Filed: October 11, 2001

Do Not Publish